DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.  Claims 1-10, 12-13, and 15-22 are pending
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rasmussen (US 2006/0257083 A1, hereinafter “Rasmussen”).
Claim 1.  Rasmussen discloses a method for forming an apparatus for transmitting light along multiple pathways, comprising:
positioning a plurality of large diameter optical waveguides (102 in Fig. 7), each having a core and a cladding (Para [0039]), in a plurality of bores (longitudinal cells 62) of a body (58), wherein each of the bores in the body is separate and distinct from another one of the plurality of bores (each longitudinal cells have a distinct interior diameter); and 
fusing at least a portion of the cladding of each of the optical waveguides with the body, such that the apparatus resulting therefrom is a monolithic structure (fused fiber bundle) (Para [0032] and [0047]).
Claim 17.  Rasmussen discloses a method for forming an apparatus for transmitting light along multiple pathways, comprising:
positioning a plurality of large diameter optical waveguides (102 in Fig. 7), each having a core and a cladding (Para [0039]), in a plurality of apertures (longitudinal cells 62) of a body (58); and 
after positioning, fusing at least a portion of the cladding of each of the large diameter optical waveguides with the body, such that the apparatus resulting therefrom is a monolithic structure (fused fiber bundle) (Para [0032] and [0047]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 12-13, and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (US 2002/0146226 A1, hereinafter “Davis”) and in view of Berkey et al. (US 5,149,349, hereinafter “Patent ‘349”).
	Claims 1-2, and 15-20.  Davis discloses via incorporation by reference of U.S. Pat. No. 4,915,467, herein “Berkey”, (Davis: Para [0073]).  Hereinafter the examiner shall refer to this combination of teaching as “Davis/Berkey”.
A method for forming an apparatus for transmitting light along multiple pathways, comprising:
positioning a plurality of large diameter optical waveguides (Fig. 5 and Abstract), each having a core (12, 14) and a cladding (13), in a plurality of bores or apertures of a body (Davis: Para [0073]; and 
after the positioning, fusing at least a portion of the cladding of each of the optical waveguides with the body, such that the apparatus resulting therefrom is a monolithic structure (Davis: Para [0073).  

    PNG
    media_image1.png
    328
    513
    media_image1.png
    Greyscale

As referenced to Berkey for teaching the method of making fiber coupler having integral precision connection wells, Berkey teaches the assembly (19) is formed by inserting into aperture (12) through that open end a hollow elongated carbon member (13).  Member (13) may be formed of two graphite tubes (14, 15).  The assembly (19) is traversed through a heat source the glass tube (10) softens and collapses and conforms to the exterior surfaces of carbon tubes 14 and 15.  The evacuated graphite tubes (14, 15) leave bores 16 and 17.

    PNG
    media_image2.png
    158
    142
    media_image2.png
    Greyscale

	
	Davis/Berkey do not explicitly teach each bores in the body is separate and distinct from another one of the plurality of bores.
	Patent ‘349 teaches a method of making polarization retaining fiber.  The blank (10) is a glass body which has two bores (13) that must be parallel to the core throughout the longitudinal axis (Col. 4, lines 3-5) that are separate and distinct from another one of the plurality of bores (13) by at least a portion of the body (Fig. 1 and Col. 3, lines 15-20).  Patent ‘349 teaches forming the bores by drilling with a diamond drill is a known method for forming the separate and distinct bores (Col. 4, lines 3-11).  The placement of the plurality of bores or apertures (13) are not collinear and they are not overlapping, but they are parallel to one another along the longitudinal length of the body.

    PNG
    media_image3.png
    193
    191
    media_image3.png
    Greyscale

	Davis teach the apparatus for transmitting light along multiple pathways using large diameter optical waveguides (Abstract).  However, Davis does not explicitly teach the manufacturing steps, but incorporated the teaching of Berkey by reference.  Berkey also suggests the method of drill to form the over-sized longitudinally-extending holes in the glass rod (Col. 6, lines 25-30).  
It would have been obvious to one having ordinary skill in the art to recognize the teaching of Patent ‘349 in drilling plurality of bores in the body, separate and distinct, would be modifiable to the method of forming the contiguous aperture of Davis/Berkey’s combined invention.  One having ordinary skill in the art would drill the bores in predetermined locations in the body such that they would be separate and distinct, as shown in Patent ‘349 Fig. 1.  Moreover, the drill bit size can be modified to accommodate for the fiber diameter.  One would be motivated to manufacturing apparatus for transmitting light along multiple pathways using large diameter to reduce bending strain (Davis: Para [0144]).  By employ the drilling method, the bore location and size can be adjusted to design specific applications.
	Claim 3.  Davis/Berkey in view of Patent ‘349 teach the method further comprising drawing the body having the plurality of bores from a preform before the positioning (Patent ‘349, blank 10).
	Claims 4-5 and 21.  Davis/Berkey in view of Patent ‘349 teach the invention of claim 1 and claim 17, but do not teach forming at least one orientation feature in the body.
	However, in a separate embodiment, Davis teaches, via incorporation of Bailey et al. (US 6,996,316 B2, hereinafter the teaching combination shall be referenced as “Davis/Berkey/Bailey”) by reference, an apparatus (device 14 shown in Fig. 16) for transmitting light along multiple pathways (63, 65 60 62) comprising forming at least one flat surface (100) formed in an outer diameter of the body and parallel to an axis of the body such that the flat surface forms at least one orientation feature in the body.  See replicated Figs. 13 and 16 below.

    PNG
    media_image4.png
    274
    369
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    142
    317
    media_image5.png
    Greyscale

	Claims 6-7 and 22, Davis/Berkey and in view of Patent ‘349 teach the method of claim 1 and claim 17, and further teaching comprising dicing the apparatus in the fused portion to form two apparatuses, further polishing an end face of at least one of the two apparatuses (Bailey: Col. 1, line 63 – Col. 2, line 17).  It would have been obvious to one having ordinary skill in the art to recognize the apparatus would necessarily but cut down in size as needed for the desired application.  And polishing the etched or machined end would be obvious and necessary to provide an efficient coupling end.  One would be motivated to cut down in size and polish the cut end to prepare the apparatus for coupling purposes.
	Claims 8-9, Davis/Berkey/Bailey in view of Patent ‘349 teach the method of claim 6, and further teach butting end faces of the two apparatuses together using at least one orientation feature in at least one of the two apparatuses to align the optical waveguides.  See replicated Fig. 32 of Bailey’s drawings.

    PNG
    media_image6.png
    188
    496
    media_image6.png
    Greyscale

	Bailey teaches Fig. 32 demonstrates an input/output coupling device wherein the coupling efficiency is determined by gap G (if G = 0) maximum coupling efficiency (Bailey: Col. 9, lines 15-21).  One would be motivated to provide an input/output coupling apparatus as demonstrated in Fig. 32 to maximize coupling efficiency.
 	Claim 10.  Davis/Berkey/Bailey in view of Patent ‘349 further teaches splice fibers to the large diameter waveguide (Bailey: Col. 4, line 40-54).

    PNG
    media_image7.png
    229
    313
    media_image7.png
    Greyscale

	Davis teach the apparatus for transmitting light along multiple pathways using large diameter optical waveguides (Abstract).  However, Davis does not explicitly teach the manufacturing steps, but incorporated the teaching of Berkey by reference.  It would have been obvious to one having ordinary skill in the art to recognize the method of forming plurality of bores in the transmitting body by drilling would be modifiable to drilling large diameter holes accommodating large diameter optical waveguides.  One would be motivated to manufacturing apparatus for transmitting light along multiple pathways using large diameter to reduce bending strain (Davis: Para [0144]).  Thus the resulting light transmitting device would be capable of transmitting more accurate measuring parameters in the form of optical signal bands.
	Claim 12.  Davis/Berkey in view of Patent ‘349 teach the method of claim 1 wherein each of the large diameter optical waveguides (Davis: Fig. 10, reference no. 63) has an outer diameter (d4) of at least 3 mm (Davis: Para [0084]).
	Claim 13.  Davis/Berkey in view of Patent ‘349 the method of claim 1,wherein at least a portion of the cladding of each of the optical waveguides is fused directly to the body (Davis: Para [0073]).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-13 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New claims 15-22 are addressed in the new ground of rejection

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892:C-D.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883